UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

_________________________________________
                                          )
ISAAC HARRIS, et al.,                     )
                                          )
      Plaintiffs,                         )
                                          )
             v.                           )
                                          )
MEDICAL TRANSPORTATION                    )
MANAGEMENT, INC.,                         )
                                          )                  Case No. 17-cv-01371 (APM)
      Defendant and                       )
      Third-Party Plaintiff,              )
                                          )
             v.                           )
                                          )
STAR TRANSPORTATION LLC, et al.,          )
                                          )
      Third-Party Defendants.             )
_________________________________________ )

                                            ORDER

       This Order addresses the parties’ disputes as to the final text of the Notice to be issued in

this action to putative collective action members—drivers providing non-emergency medical

transportation services to Medicaid patients in the District of Columbia—and the Consent Form to

be used if a driver decides to opt in. See Joint Status Report on Class Notice, ECF No. 54

[hereinafter Notice JSR]. In addition, Defendant Medical Transportation Management (“MTM”)

has filed a Motion for Partial Relief from Order of July 17, 2018, ECF No. 55 [hereinafter Def.’s

Motion], in which it asks the court to modify the order concerning the production of drivers’

contact information. The court addresses these issues below.
           1.      Notice Disputes

           The court rejects MTM’s proposed addition to paragraph two of the Notice, under the

section titled “Introduction.” See Notice JSR at 4; Notice JSR, Ex. B, ECF No. 54-2 [hereinafter

Def.’s Proposal], at 2. 1 Inserting the proposed text—“by the transportation companies who hired

them”—has the potential to confuse putative collective action members as to who they would be

suing if they joined as plaintiffs in this case, and is not consistent with Plaintiffs’ claim, in which

they assert that regardless of who actually hired the drivers, MTM is responsible for unpaid

minimum and overtime wages.

           The court also declines MTM’s request to add, in the first paragraph under the section titled

“Description of the Lawsuit,” text stating that MTM “has added as parties to the lawsuit those

transportation companies who hired the Plaintiffs.” See Def.’s Proposal at 2. As Plaintiffs

correctly note, this proposed text has the potential to confuse or mislead putative collective action

members. See Notice JSR at 4. The fact that MTM has filed third-party claims is a legal aspect

of this case that the Notice need not contain.

           The court accepts MTM’s proposed revision to the second paragraph under the section

titled “Description of the Lawsuit.” See Def.’s Proposal at 2. That requested insertion makes clear

that MTM is denying the specific allegation that it is “an employer of Plaintiffs,” in addition to

denying that it is liable for the allegedly unpaid wages and other costs. The additional text is not

likely to cause confusion or discourage drivers from opting in.

           Finally, the court rejects MTM’s proposal to add to the second paragraph under the section

titled “Effect of Joining this Lawsuit,” that, if Plaintiffs prevail, their attorneys’ fees may be

covered “ultimately by the transportation provider company which hired the Plaintiff.” See id. at



1
    Citations are to the page numbers automatically generated by CM/ECF.

                                                         2
3. That proposition is speculative and, in any event, could result in confusion, particularly because

the court has declined to endorse MTM’s request to include reference to its third-party claims in

the “Description of the Lawsuit” section.

       2.      Consent Form

       The court denies MTM’s request to insert the phrase “non-emergency medical

transportation services” in paragraph 2 of the Consent Form. See id. at 4 ¶ 1. Substituting that

technical term for the simpler term “work” would serve no clarifying purpose.

       The court agrees with MTM’s proposed edits to paragraph 3. See id. at 4 ¶ 3.

       As to paragraph 4, the clause “including filing new lawsuits” may remain in the Consent

Form. See id. at 4 ¶ 4. An opt-in member is free to authorize counsel to file a new lawsuit, if

necessary, to protect his or her rights. Thus, MTM’s request to remove this phrase from the

Consent Form is denied.

       3.      MTM’s Motion for Partial Relief

       The court rules as follows regarding MTM’s requested modification of the court’s July 17,

2018, Order:

               a.      The court grants in part MTM’s request for additional time to produce

drivers’ addresses. See Def.’s Mot. ¶¶ 2, 5, 8. MTM shall produce drivers’ address information

no later than August 14, 2018. This extension means that MTM will have had four weeks in which

to gather and produce drivers’ addresses since the court issued its Order on July 17, 2018. Should

MTM need additional time, it may seek an extension by motion.

               b.      The court denies MTM’s request to withhold information in its possession

about “owner drivers.” See id. ¶¶ 2, 8. To the extent such persons should be excluded from this




                                                 3
collective action, the court can take up that legal question in the future, after it is properly presented

to the court.

                c.      The court denies MTM’s request to direct the Third-Party Defendants who

have appeared to provide address information for the drivers they employed. See id. ¶¶ 6, 8.

                d.      Finally, as to MTM’s request that it be relieved from providing information

it does not have, i.e., drivers’ phone numbers, email addresses, and dates of employment, see id.

¶¶ 2, 7, 8, the court will hold a hearing on this issue on August 15, 2018, at 2:00 p.m. Counsel for

all parties, including Third-Party Defendants, shall attend. If necessary, counsel may appear

telephonically, so long as counsel notifies courtroom deputy Jean-Claude Douyon, Jean-

Claude_Douyon@dcd.uscourts.gov, in advance of the hearing.




Dated: August 9, 2018                                    Amit P. Mehta
                                                         United States District Judge




                                                    4